Appellate Case: 22-1008     Document: 010110722758       Date Filed: 08/10/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                               FOR THE TENTH CIRCUIT                         August 10, 2022
                           _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 22-1008
                                                   (D.C. No. 1:21-CR-00142-CMA-1)
  FANICE ANDREA REED,                                          (D. Colo.)
  a/k/a Fanice Jones,

        Defendant - Appellant.
                       _________________________________

                               ORDER AND JUDGMENT*
                           _________________________________

 Before BACHARACH, KELLY, and ROSSMAN, Circuit Judges.
                  _________________________________

       Fanice Andrea Reed pleaded guilty to theft or conversion of government

 property in violation of 18 U.S.C. § 641. She was sentenced to serve 27 months in

 prison. Although her plea agreement contained a waiver of her appellate rights, she

 filed a notice of appeal. The government has moved to enforce the appeal waiver in

 the plea agreement pursuant to United States v. Hahn, 359 F.3d 1315 (10th Cir. 2004)

 (en banc) (per curiam).




       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-1008    Document: 010110722758        Date Filed: 08/10/2022      Page: 2



       Under Hahn, we consider “(1) whether the disputed appeal falls within the

 scope of the waiver of appellate rights; (2) whether the defendant knowingly and

 voluntarily waived [her] appellate rights; and (3) whether enforcing the waiver would

 result in a miscarriage of justice.” Id. at 1325. The government asserts that all of the

 Hahn conditions have been satisfied.

       Appellate counsel for Ms. Reed filed a response and motion to withdraw

 pursuant to Anders v. California, 386 U.S. 738, 744 (1967), conceding “that any

 appeal [including any opposition to the Motion to Enforce] would be wholly

 frivolous.” Resp. at 1 (internal quotation marks omitted). Ms. Reed has also filed a

 brief pro se response in which she expresses dissatisfaction with trial counsel’s

 representation, but acknowledges that “to move forward” with an ineffective

 assistance of counsel claim, “[she] would need to file a [28 U.S.C. §] 2255 [motion]”

 in district court. Pro Se Resp. at 1. She does not offer any arguments in response to

 the government’s motion to enforce or otherwise challenge her appellate counsel’s

 determination that any opposition to the motion to enforce would be frivolous.

       Based on counsel’s and Ms. Reed’s concessions and our independent review of

 the record, we grant counsel’s motion to withdraw, grant the government’s motion to

 enforce the appeal waiver, and dismiss the appeal. This dismissal does not affect

 Ms. Reed’s right to pursue post-conviction relief on the grounds permitted in her plea

 agreement.


                                             Entered for the Court
                                             Per Curiam

                                            2